Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 24, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  Rehearing No. 588                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices




  140401


  VIVIAN ATKINS,
            Plaintiff-Appellee,
                                                                     SC: 140401
  v                                                                  COA: 288461
                                                                     Wayne CC: 07-721025-NI
  SUBURBAN MOBILITY AUTHORITY FOR
  REGIONAL TRANSPORTATION, d/b/a
  SMART,
             Defendant-Appellant.
  _________________________________________


        On order of the Court, the motion for rehearing is considered, and it is DENIED.


        CAVANAGH, MARILYN KELLY AND HATHAWAY, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 24, 2012                    _________________________________________
                                                                                Clerk